Title: Enclosure: Extracts from Newspapers, 6 June 1785
From: Adams, Abigail
To: Jefferson, Thomas


      The publick Advertiser—
      Yesterday Lord Gerge Gordon had the Honour of a long conference with his Excellency John Adams, (honest John Adams) the Ambassador of America, at the hotel of Mons. de Lynden Envoye extraodinaire de Leurs Hautes Puissances.
      This is true, and I suppose inserted by his Lordship who is as wild and as enthusiastic as when he headed the Mob. His Lordship came here but not finding Mr. Adams at home was determind to see him, and accordingly follow’d him to the Dutch Ministers. The conversation was curious, and pretty much in the Stile of Mrs. Wright with whom his Lordship has frequent conferences.
      An other paragraph from the same paper—“Amongst the various personages who drew the attention of the drawing-room on Saturday last, Mr. Adams, minister plenipotentiary from the States of America was not the least noticed. From this Gentleman the Eye of Majesty and the Court glanced on Lord—; to whose united Labours this Country stands indebted for the loss of a large territory and a divided and interrupted Commerce.”
     